DETAILED ACTION

Response to Amendment
The Amendment filed 1/21/2022 has been entered. Claims 1, 6-9, 15-19 and 21-30 remain pending in the application. Claims 2-5, 10-14 and 20 were cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9, 16-19 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Regarding claims 6 and 16, recites “a dual-latch mechanism operably coupled a tool” and “a first spring that interconnects the first latch to the tool”. It is unclear if the claim only requires a dual-latch mechanism that can be mounted to the tool or if the claim is a tool that include a dual-latch mechanism. Examiner also inquires that how does a dual-latch mechanism include a tool? If the Applicant intends to only claim the dual-latch mechanism (and the entire tool), the examiner suggests avoiding reciting that the mechanism is “interconnects” to a tool (and instead reciting – connectable – or similar). If the Applicant intends to claim the entire tool including the dual-latch mechanism, the examiner suggests amending the preamble to recite “A tool comprising: a dual latch mechanism” or similar. 
Regarding claim 21, it is unclear how claim 21 is “A cutting tool”, when there is no cutting device in the body of the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 15-19 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20160263759 A1) in view of Morse (2704001) and Fornes (FR 609275A).
Regarding claim 1, Zhang teaches a dual-latch mechanism operably coupled to a tool (as best understood, for the purposes of this examination, the tool is considered required), comprising: 
a first latch (270 on the left) configured to rotatably (rotatable via 274) couple to the tool via a hinged point at the first latch (via 274, see Figure 35);
a second latch (270 on the right) configured to rotatably (rotatable via the other 274) couple to the tool on a side opposite of the first latch via a hinged point at the first latch (via the other 274, see Figure 35); and 
a joint connection (form by the gears at the end of the latch) translationally moveable with respect to the tool (translationally movable as the gear portion rotate at 274, see Figure 35), wherein moving the first latch in a first direction causes the second latch to move in the first direction (see Figure 35, paragraph 0096),
wherein each of the first latch and the second latch is an integral part (Examiner notes that although the first and second latch are made of different parts, once constructed together, the different parts of the first and second latch is considered as an integral part, see Figure 35).
Zhang fails to teach a joint translationally moveable with respect to the tool and rotatably coupling the first latch to the second latch, wherein the joint is located between the hinged point of the first latch and the hinged point of the second latch, each of the first latch and the second latch is a monolithic part.
Morse teaches a handheld cutting too including a gear joint (22) translationally moveable with respect to the tool and rotatably coupling the first handle to the second handle (elements 18 are considered as the handles, and thus the joint 22 is coupled to the handles, see 
Fornes teaches a handheld cutting too including a joint (13) translationally moveable with respect to the tool and rotatably coupling the first handle to the second handle (elements 1 are considered as the handles, and thus the joint 13 is coupled to the handles, see Figure 1), wherein moving the first handle in a first direction causes the second handle to move in the first direction (lines 34-46 of the translation), wherein the joint is located between the hinged point of the first latch (hinged point 3, see Figure 2) and the hinged point of the second latch (hinged point 4, see Figure 1), wherein each of the first latch and the second latch is an monolithic part (see Figure 1-3). While the cutting device of Fornes from a different field of endeavor, however the pertinent problem in the current application is the same, which is how to move two levers in sync, therefore Fornes is considered analogous art.
Zhang differs from the claimed device due to Zhang’s usage of a gear joint for moving both latches at the same time, as disclose by Morse and Fornes, both a gear joint of Morse and a pin/bolt joint of Fornes are mechanism used for the same operation of moving the handles/levers in sync. Such modification will achieve the predictable result of providing a mechanism for moving the latches in sync, since both joint of Zhang/Morse and Fornes are known for the same purpose in the art. See MPEP § 2143 I. (B). Therefore, it would have been 
Furthermore, examiner notes that the latches of Zhang does not require internal movement for the function of the device. Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of modified Zhang to make the latches monolithic, as taught by Morse/Fornes. As one of ordinary skill in the art understand that monolithic part reduce the overall number of parts needed for the device, thus reduce assemble time. 
Regarding claim 6, modified Zhang further teaches a first spring (278) interconnecting the first latch to the tool and a second spring (other 278) interconnecting the second latch to the tool (see Figure 35 of Zhang).
Regarding claim 7, modified Zhang further teaches the first spring interconnects the first latch to the tool at a point between a free end of the first latch (joint in the middle at 278 and free end at 332) and the joint and the second spring interconnects the second latch to the tool at a point between a free end of the second latch and the joint (joint in the middle at 278 and free end at 332 for the second latch, see Figure 35 of Zhang).
Regarding claim 8, modified Zhang further teaches the first spring interconnects the first latch to the tool at the point between the free end of the first latch and where the first latch is rotatably coupled to the tool and the second spring interconnects the second latch to the tool at the point between the free end of the second latch and where the second latch is rotatably coupled to the tool (same reason as how claims 1 and 7 meets those limitation, see Figure 35 of Zhang).
Regarding claim 9, modified Zhang further teaches the first latch and the second latch are also interconnected to the tool via at least one brace (brace 276, see Figure 35 of Zhang).
Regarding claim 15, modified Zhang further teaches the joint (as modified in claim 1, see Figures 3-4 of Fornes) passes through a section of the first latch that overlaps a section of the second latch (as modified in claim 1, see Figures 3-4 of Fornes).
Regarding claim 16, modified Zhang further teaches a first spring (278) that interconnects the first latch to the tool and a second spring (other 278) that interconnects the second latch to the tool (see Figure 35 of Zhang).
Regarding claim 17, modified Zhang further teaches the first spring interconnects the first latch to the tool via an undulating length (see undulating shape of 270) in the first latch and the second spring interconnects the second latch to the tool via an undulating length (see undulating shape of the other 270) of the second latch (see Figure 35).
Regarding claim 18, modified Zhang further teaches the first spring interconnects the first latch to the tool at a point between a free end of the first latch (joint in the middle at 276 and free end at 332) and the joint and the second spring interconnects the second latch to the tool at a point between a free end of the second latch and the joint (joint in the middle at 276 and free end at 332 for the second latch, see Figure 35 of Zhang).
Regarding claim 19, modified Zhang further teaches the first latch and the second latch are also interconnected to the tool via at least one brace (as modified in claim 1, brace 276 are used for the new pin joint system, see Figure 35 of Zhang).
Regarding claim 21, Zhang teaches a cutting tool (see Figure 35), comprising:

a dual-latch mechanism coupled to the underbody wall structure, wherein the dual-latch mechanism (see Figure 35) comprises:
a first latch (270 on the left) configured to rotatably couple to the underbody wall structure via a hinged point at the first latch (via 274, see Figure 35);
a second latch (270 on the right) configured to rotatably couple to the underbody wall structure on a side opposite of the first latch, via a hinged point at the second latch (via the other 274, see Figure 35); and
a joint connection (form by the gears at the end of the latch) translationaly movable with respect to the underbody wall structure (translationally movable as the gear portion rotate at 274, see Figure 35) and rotatably coupling the first latch to the second latch, wherein moving the first latch in a first direction causes the second latch to move in the first direction (see Figure 35 and paragraph 0096),
wherein each of the first latch and the second latch is an integral part (Examiner notes that although the first and second latch are made of different parts, once constructed together, the different parts of the first and second latch is considered as an integral part, see Figure 35).
Zhang fails to teach a joint translationally moveable with respect to the tool and rotatably coupling the first latch to the second latch, wherein the joint is located between the hinged point of the first latch and the hinged point of the second latch, each of the first latch and the second latch is a monolithic part.
Morse teaches a handheld cutting too including a gear joint (22) translationally moveable with respect to the tool and rotatably coupling the first handle to the second handle (elements 18 are considered as the handles, and thus the joint 22 is coupled to the handles, see Figure 2), wherein moving the first handle in a first direction causes the second handle to move in the first direction (see Figures 2-3), wherein the joint is located between the hinged point of the first latch (hinged point 16 top, see Figure 2) and the hinged point of the second latch (hinged point 16 on bottom, see Figure 2), wherein each of the first latch and the second latch is an monolithic part (see Figure 2). While the cutting device of Morse from a different field of endeavor, however the pertinent problem in the current application is the same, which is how to move two levers in sync, therefore Morse is considered analogous art.
Fornes teaches a handheld cutting too including a joint (13) translationally moveable with respect to the tool and rotatably coupling the first handle to the second handle (elements 1 are considered as the handles, and thus the joint 13 is coupled to the handles, see Figure 1), wherein moving the first handle in a first direction causes the second handle to move in the first direction (lines 34-46 of the translation), wherein the joint is located between the hinged point of the first latch (hinged point 3, see Figure 2) and the hinged point of the second latch (hinged point 4, see Figure 1), wherein each of the first latch and the second latch is an monolithic part (see Figure 1-3). While the cutting device of Fornes from a different field of endeavor, however the pertinent problem in the current application is the same, which is how to move two levers in sync, therefore Fornes is considered analogous art.
Zhang differs from the claimed device due to Zhang’s usage of a gear joint for moving both latches at the same time, as disclose by Morse and Fornes, both a gear joint of Morse and 
Furthermore, examiner notes that the latches of Zhang does not require internal movement for the function of the device. Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of modified Zhang to make the latches monolithic, as taught by Morse/Fornes. As one of ordinary skill in the art understand that monolithic part reduce the overall number of parts needed for the device, thus reduce assemble time.
Regarding claim 22, modified Zhang further teaches the dual-latch mechanism further comprises a first spring (278) interconnecting the first latch to the underbody wall structure and a second spring (the other 278) interconnecting the second latch to the underbody wall structure (see Figure 35 of Zhang).
Regarding claim 23, modified Zhang further teaches the first spring interconnects the first latch to the underbody wall structure at a point between a free end of the first latch and the joint and the second spring interconnects the second latch to the underbody wall structure at a point between a free end of the second latch and the joint (see Figure 35 of Zhang).
Regarding claim 24, modified Zhang further teaches the first spring interconnects the first latch to the underbody wall structure at the point between the free end of the first latch and the hinged point of the first latch and the second spring interconnects the second latch to 
Regarding claim 25, modified Zhang further teaches the first latch and the second latch are also interconnected to the underbody wall structure via at least one brace extending from the internal wall (brace 276, see Figure 35 of Zhang).
Regarding claim 26, modified Zhang further teaches the joint passes through a section of the first latch that overlaps a section of the second latch (as modified in claim 21, see Figures 3-4 of Fornes).
Regarding claim 27, modified Zhang further teaches a first spring (278) that interconnects the first latch to the underbody wall structure and a second spring (the other 278) that interconnects the second latch to the underbody wall structure (see Figure 35 of Zhang).
Regarding claim 29, modified Zhang further teaches the first spring interconnects the first latch to the underbody wall structure at a point along the undulating length between a free end of the first latch (see Figure 35 of Zhang) and the joint and the second spring interconnects the second latch to the underbody wall structure at a point along the undulating length between a free end of the second latch and the joint (see Figure 35 of Zhang).
Regarding claim 30, modified Zhang further teaches the first latch and the second latch are also interconnected to the underbody wall structure via at least one brace extending from the internal wall (brace 276, see Figure 35 of Zhang).


Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1, 6-9, 15-19 and 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        2/10/2022